DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nozzles” of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: paragraph 59 recites the flow tube as element 616 and 614. Thus different reference numerals are used for the same element. 
Appropriate correction is required.
Claim Objections
Claims 14 and 20 are objected to because of the following informalities:  claims 14 and 20 recite “the second set one or more” which should recite - - the second set has one or more - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 10, 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a reduced width… is reduced by 60 to 80mm”. The claim as a whole is indefinite in light of these recitations because the term “reduced width” is relative language and Applicant has not provided any context or qualification to the term. There is no frame of reference and we can not ascertain what the width would be reduced relative to or precisely how the width is being defined, much less the reduced width. As best understood, any gear housing that utilizes the gearing as claimed would result in having the reduced width claimed.
Claim 5 recites the term “similar” which is a relative term. It is unclear how close the number of gears have to be to each other to be considered a similar number of gears.
Claims 10, 11, 14 recite “the gearbox housing comprising”. It is unclear if Applicant is referring to both gearbox housings required by claim 9 or just one of them.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Asano (USpgpub 20210270360).
Regarding claim 9, Asano discloses a vehicle (1), comprising: a first shaft (32, 33) coupled to a first set of wheels (wheels of vehicle, fig.1); a second shaft (72, 73) coupled to a second set of wheels (wheels fig.1); and a gear box housing (22, 23, and/or 62, 63) arranged on each of the first shaft at a first orientation and the second shaft at a second orientation (as seen in fig.1, there are different orientations for each gearbox).  
Regarding claim 10, Asano discloses the vehicle of claim 9, wherein the gear box housing comprises a single oil inlet port (140 could read on a single oil inlet port at a particular location; note the claim does not state consisting of).  
Regarding claim 11, Asano discloses the vehicle of claim 9, wherein the gear box housing further comprises a vent valve (27 or 67), and wherein the vent valve is arranged in a highest point (highest point interpreted as highest area of at least a part of the housing) the gear box housing in each of the first orientation and the second orientation (seen in fig.2-4b, 27, 67 would be located at the highest area on cover 25/65).  
Regarding claim 12 Asano discloses the vehicle of claim 9, wherein the gear box housing on the first shaft is configured to adjust a vehicle speed (this configured to language is being treated as intended use/function since Applicant does not precisely qualify or define the particular structure responsible for the function or use; as such the prior art is capable of performing the intended use/function).  
Regarding claim 13, Asano discloses the vehicle of claim 12, wherein the gear box housing on the second shaft is configured to adjust a tow speed (this configured to language is being treated as intended use/function since Applicant does not precisely qualify or define the particular structure responsible for the function or use; as such the prior art is capable of performing the intended use/function).  
Regarding claim 14, Asano discloses the vehicle of claim 9, wherein the gear box housing comprises a plurality of protrusions (each gearbox has protrusions 26 and 66) configured to mate with a vehicle underbody, wherein a first set of the plurality of protrusions are used to arrange the gear box housing in the first orientation and a second set of the plurality of protrusions are used to arranged the gear box housing in the second orientation (evident from disclosure and figure 1), wherein the second set one or more different protrusions of the plurality of protrusions than the first set (given the broadest and most reasonable interpretation of this limitation, the sets of protrusion are different simply by virtue of being part of different housings and thus they would comprise different protrusions even though they may be structurally similar).  
Regarding claim 15, Asano discloses the vehicle of claim 9, wherein the first orientation comprises where an angle measured from horizontal between an output shaft and an input shaft of the gear box housing is greater than 90 degrees (seen in fig.1, the front system would be greater than 90 degrees), and wherein the second orientation comprises where the angle measured from horizontal between the output shaft and the input shaft of the gear box housing is less than 25 degrees (fig.1, the rear system would be less than 25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 10575210 A) in view of Ling et al. (CN 108001190 A).
Regarding claim 1, Deng et al. discloses a system, comprising: a gear box housing (housing for transmission seen in fig.1) configured to house a four stage gear set (fig.1, stages include a 1 to 1 relationship between input shaft 7 and 23) in combination with a shift actuator (synchronizer 18 would be connected to a shift actuator as is old and well known) wherein the four stage gear set comprises an input shaft (7 reads on the input shaft), a first layshaft (20 reads on the first layshaft), a second layshaft (23 reads on a second layshaft), and an output shaft (axle shaft that would connect to differential 14).
Deng et al. fails to disclose the use of a differential lock.
Ling et al. teaches the use of a differential lock in particular, an electronic locking differential as an alternative form of differential that could be utilized in a drive assembly depending the design criteria such as vehicle cost, weight, performance, etc (see machine translation, paragraph discussing electronic locking differential).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the differential disclosed in Deng et al. to be a differential comprising an electronic locking differential, as taught/suggested by Ling et al. because it is a known type of differential that would improve performance of the drive as opposed to a regular open differential (see machine translation, paragraph discussing electronic locking differential).
Regarding claim 2, Deng et al. teaches, as best understood, the system of claim 1, wherein the gear box housing comprises a reduced width, wherein the reduced width is reduced by 60 to 80 mm (as best understood in light of the 112 b above, Deng et al. reads on the gear set as claimed and thus would consequently have a reduced width within the range claimed. In addition, Deng et al. is specifically drawn to a compact design).
Regarding claim 3, Deng et al. teaches the system of claim 1, wherein the shift actuator is engaged with a synchronizer (18) of the first layshaft, wherein the synchronizer is arranged between adjacent gears on needle bearings (translation states the gearing 17 and 21 are disposed on needle bearings).  
Regarding claim 4, Deng et al. teaches the system of claim 3, wherein the first layshaft further comprises a gear (20a) forged to a shaft of the first layshaft.  
Regarding claim 5, Deng et al. teaches the system of claim 1, wherein the second layshaft comprises a number of gears similar to a number of gears of the first layshaft (as best understood, the shafts have a similar number of gears).  
Regarding claim 6, Deng et al. in view of Ling disclose the system of claim 1, wherein the differential lock is an electronic differential lock arranged on the output shaft (the teaching provided the electronic differential lock which consequently be located on the output shaft).  
Regarding claim 8, Deng et al. discloses the system of claim 1, further comprising a manual or an electronic parking brake (25).  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 10575210 A) in view of Ling et al. (CN 108001190 A), as applied to claim 1 above, and further in view of Asano (USpgpub 20210270360).
Regarding claim 7, Deng suggest the use of a gear train having an electric motor for a vehicle (while it is understood that said system could readily be used for a front and rear shaft of a vehicle, there is no explicit mention).
Deng et al. fails to explicitly disclose the system of claim 1, wherein the gear box housing is arranged on a front and a rear shaft of a battery electric vehicle.  
Asano suggest the concept of utilizing a gearbox housing on a front and a rear shaft of a battery electric vehicle (fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made use of the gear system disclosed in Deng by arranging it on a front and a rear shaft of a battery electric vehicle, as suggested by Asano, in order to provide the vehicle with 4 wheel drive and enhance the power of the vehicle.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (USpgpub 20130145879) in view of Asano (USpgpub 20210270360).
	Regarding claim 16, Nakamura discloses a gear box housing, comprising: an input shaft (10 reads on an input shaft); a first layshaft (12 reads on a first layshaft); a second layshaft (16 reads on a second layshaft); and an output shaft (14 reads on an output shaft).
	Nakamura does not explicitly disclose the functional capability of Page 17 - APPLICATION; Docket No. DAN203036/81156086wherein the gear box housing is configured to be arranged on a first shaft, configured to drive a first set of wheels, at a first orientation and on a second shaft, configured to drive a second set of wheels, at a second orientation different than the first orientation.  
	Asano teaches the concept of providing a gearbox housing which is configured to be arranged on a first shaft, configured to drive a first set of wheels, at a first orientation and on a second shaft, configured to drive a second set of wheels, at a second orientation different than the first orientation (fig.1 showcases arranging the gearbox on either shaft utilizing protrusions 26, 66).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the gearbox housing disclosed in Nakamura to be capable of being arranged on a first shaft or a second shaft at different orientations, as taught in Asano above, in order to provided reduced cost to the entire device by commonality of gear cases (P72, 73). 
Regarding claim 17, Nakamura discloses the gear box housing of claim 16, wherein a flow tube (56) is configured to receive lubricant from a port (entrance to 56), wherein the flow tube comprises a divider (flow divided at intersection of 70 and 56) that flows lubricant to bearings of the first layshaft in response to lubricant reaching an upper portion of the flow tube (seen in fig.1; at least bearings 54 are lubricated), and wherein an external pump (66 is externally mounted to casing 8b) is configured to supply lubricant to the port.  
Regarding claim 18, Nakamura discloses the gear box housing of claim 17, wherein the flow tube comprises nozzles (58) configured to spray lubricant toward an inner diameter of the second shaft (capable of spraying toward the second shaft).  
Regarding claim 19, Nakamura in view of Asano disclose the gear box housing of claim 16, wherein the gear box housing includes a first half and a second half, and wherein the second half includes a plurality of protrusions (Asano teaches the concept of using protrusions 26, 66) configured to couple to an underbody of a vehicle.  
Regarding claim 20, Nakamura in view of Asano teach the gear box housing of claim 19, wherein a first set of the plurality of protrusions are used to arrange the gear box housing in the first orientation and a second set of the plurality of protrusions are used to arranged the gear box housing in the second orientation, wherein the second set one or more different protrusions of the plurality of protrusions than the first set (note that BRI of this claim lends itself to an interpretation where the plurality of protrusions could be defined differently by subdividing the grouping; Applicant’s have not structurally distinguished the two sets of protrusions and technically they could be the same protrusions just provided in different groupings. In addition, the claim is written with intended use clauses. Thus, for instance, one could define a set of 3 protrusions out of the 4 protrusions shown in Asano as one group and another set of 3 protrusions out of the 4 protrusions as the second set and read on the claim).
Further still it is important to note that the concept of utilizing different mounts or protrusions has be readily disclosed in cited art of record absent particular details being claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moritz discloses the concept of utilizing different protrusions on different faces to have different mounting positions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656